DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Paragraph 26, Line 7:  Please insert the word –and—between “is optional” and “is not required”.
Paragraph 41, Line 10:  Please replace “e.g..,” with –e.g.,--.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Several of the claimed elements can be found individually in the prior art.  The applicants’ own admitted prior art Varup, Inc [KR 101825074] provides a bicycle having a projector that projects routing information on the surface of a roadway.  Also, the vehicle having a projector device taught by Lai et al [US 2014/0203923] not only projects routing information on the roadway, but also includes an interface that allows the user to start or stop the projector.  And both of these references pertain to destination information.
However, the applicants’ claimed invention combines these elements, such as the list of destinations and projector to project directions to a destination on a ground surface to guide the user, with providing an option for the user to select between two different destinations wherein a direction associated with each destination of the at least two destinations is projected on the ground surface in front of the personal transport device as seen in Figure 4 as well as receiving an input from the user indicating a selection of one of the two destinations as seen in Figures 5-7.  This combination is considered unobvious subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Tee et al [U.S. 8,325,027] emits light beams in the vicinity of a bicycle.
Lection et al [U.S. 9,969,325] displays road markings for a user without fading.
Lee et al [U.S. 9,978,280] will display an indicator outside a vehicle.
Luk et al [U.S. 10,028,356] describes a smart lighting system for a vehicle.
Pearce [U.S. 10,124,847] projects an exclusion zone on the ground surrounding a bicycle.
Chen et al [US 2019/0002052] emits lights in the front and rear of a bicycle.
Aaltonen et al [US 2019/0232147] generates projected images based on activity.
Ebrahemi [US 2020/0039594] includes a light projector for a bicycle.
Wendt [US 2021/0155153] provides an electric scooter with a lighting system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
7/22/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687